Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02899-STV

ANDREA M. BLUEL, as the Executrix of the Estate of,
LARRY J. BLUEL, deceased,

       Plaintiff,

v.

BNSF RAILWAY COMPANY, f/k/a Burlington Northern and Santa Fe Railway Company,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter comes before the Court on Defendant’s Motion for Summary Judgment

[#45] (the “Motion”). The Motion is before the Court on the parties’ consent to have a

United States magistrate judge conduct all proceedings in this action and to order the

entry of a final judgment. [##14, 15] This Court has carefully considered the Motion and

related briefing, the entire case file, and the applicable case law, and has determined that

oral argument would not materially assist in the disposition of the Motion.         For the

following reasons, the Motion is DENIED.

I.     BACKGROUND

       The undisputed facts are as follows. 1 Decedent, Larry J. Bluel (“Decedent”), was

employed by BNSF Railway Company (“BNSF”) and its predecessor in interest,



1 The undisputed facts are drawn from the Separate Statement of Facts filed with
Defendant’s Motion for Summary Judgment (the “Defendant’s Statement of Facts”). [#51]
The Court refers to the sequentially numbered facts set forth in the Defendant’s Statement
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 2 of 11




Burlington Northern, from May 1974 through December 2013 as a track laborer and

machine operator. [#51, DSOF1] Plaintiff is Decedent’s adopted daughter and the

Executrix of Decedent’s estate. [Id. at DSOF17; #49-1 at 11] BNSF is a common carrier

by railroad and its liability is governed by the Federal Employers’ Liability Act, 45 U.S.C.

§ 51, et seq. (“FELA”). [#51, DSOF2]

       Plaintiff seeks damages pursuant to FELA related to Decedent’s death. [Id. at

DSOF3] Specifically, Plaintiff claims that during Decedent’s work for BNSF and its

predecessors, Decedent was exposed to “diesel exhaust/fumes/benzene from diesel

powered on-track equipment and [] creosote from railroad ties.” [Id. at DSOF4] Plaintiff

claims these exposures occurred “by touch, inhalation or consumption” and caused

Decedent to develop colon cancer. [Id. at DSOF5]

       A Statement of Sickness completed by Decedent’s physician indicates that

Decedent became sick on December 2, 2013 and provides a diagnosis of

adenocarcinoma of the colon. [#45-4] On December 3, 2013, Decedent was hospitalized

with increasing diarrhea for more than a year. [#51, DOSF12] That same day, a CT scan

of Decedent’s pelvis revealed “a large rectosigmoid mass tumor until proven otherwise.”

[Id. at DSOF14]     Surgical pathology from December 4, 2013 revealed a “well to

moderately differentiated adenocarcinoma with colorectal primary.” [Id. at DSOF15]

        Hospital records from that time period reflect that “[o]ver the past few months

[Decedent] ha[d] developed fecal incontinence, abdominal pain, significant weight loss

with anorexia, [and] bright red blood per rectum.” [Id. at DSOF12] During her deposition,




of Facts as “DSOF#.” The Court periodically cites directly to the exhibits cited by the
parties to provide additional context.
                                             2
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 3 of 11




Plaintiff testified that Decedent had been experiencing those and other symptoms for

“about a year” before he sought medical care. [Id. at DSOF13] Decedent died on

December 5, 2016. [Id. at DSOF 16]

       During her deposition, when asked whether Decedent had said whether he was

exposed to any hazardous substances at work, Plaintiff responded:

       [H]e became sick from things in his lungs. He would cough a lot and things
       like that. He knew it was from the things that he was inhaling when he was
       on the machines. . . . [H]e would come home being covered in very dark
       soot or whatever that was, he would have issues with his breathing. [I]t
       would definitely affect his lungs, and he would be coughing. And he would
       indicate to us it was because of what he was breathing in at work.

[Id. at DSOF6] Plaintiff further explained that Decedent had worked with railroad ties and

that the ties were covered in creosote, a suspected carcinogen. [#49-1 at 34] Plaintiff

also testified that Decedent had worked in the railyard and while working there had been

exposed to materials containing asbestos, another suspected carcinogen. [Id. at 35]

Decedent did not talk to Plaintiff about these particular exposures, though he did talk to

Plaintiff about working on the ties. [Id. at 35, 42]

       Decedent regularly came home from work smelling of diesel exhaust and wearing

dirty, sooty clothing that had to be washed separate from other laundry. [#51, DSOF8]

On September 15, 1998, Decedent signed a Respiratory and Health History

Questionnaire in which he disclosed “frequent exposure” to “lead fumes or dust,”

“chemical fumes or vapors,” and “engine exhaust.”        [Id. at DSOF9]     In that same

questionnaire, Decedent stated that he was exposed to diesel fumes and exhaust as a

machine operator. [Id.] On March 18, 1999, Decedent signed another Respiratory and

Health History Questionnaire in which he again disclosed “frequent exposure” to

“chemical fumes or vapors” and “engine exhaust.” [Id. at DSOF10]

                                              3
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 4 of 11




       Plaintiff initiated this action on November 12, 2018. [#1] Plaintiff’s Amended

Complaint asserts a FELA claim alleging that Decedent’s cancer was the result of

Defendant’s negligence. [See generally #33] On May 22, 2020, Defendant filed its Motion

for Summary Judgment, arguing that Plaintiff’s claims are barred by FELA’s three-year

statute of limitations. [See generally #45] Plaintiff has responded to the Motion [#49] and

Defendant has filed a reply [#50].

II.    STANDARD OF REVIEW

       Summary judgment is appropriate only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Henderson v. Inter–Chem Coal Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). The movant

bears the initial burden of making a prima facie demonstration of the absence of a genuine

issue of material fact, which the movant may do “simply by pointing out to the court a lack

of evidence . . . on an essential element of the nonmovant’s claim” when the movant does

not bear the burden of persuasion at trial. Adler v. Wal–Mart Stores, Inc., 144 F.3d 664,

670–71 (10th Cir. 1998). If the moving party bears the burden of proof at trial, “the moving

party must establish, as a matter of law, all essential elements of the [claim or affirmative

defense on which summary judgment is sought] before the nonmoving party can be

obligated to bring forward any specific facts alleged to rebut the movant’s case.” Pelt v.

Utah, 539 F.3d 1271, 1280 (10th Cir. 2008). In other words, the moving party “must

support its motion with credible evidence showing that, if uncontroverted, the moving

party would be entitled to a directed verdict.” Rodell v. Objective Interface Sys., Inc., No.



                                             4
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 5 of 11




14-CV-01667-MSK-MJW, 2015 WL 5728770, at *3 (D. Colo. Sept. 30, 2015) (citing

Celotex Corp., 477 U.S. at 331). If the movant carries its initial burden, the burden then

shifts to the nonmovant “to go beyond the pleadings and set forth specific facts that would

be admissible in evidence in the event of trial.” Adler, 144 F.3d at 671 (quotation omitted).

       “[A] ‘judge’s function’ at summary judgment is not ‘to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.’” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986)). Whether there is a genuine dispute as to a material fact

depends upon whether the evidence presents a sufficient disagreement to require

submission to a jury. See Anderson, 477 U.S. at 248–49; Stone v. Autoliv ASP, Inc., 210

F.3d 1132, 1136 (10th Cir. 2000); Carey v. U.S. Postal Serv., 812 F.2d 621, 623 (10th

Cir. 1987). Evidence, including testimony, offered in support of or in opposition to a

motion for summary judgment must be based on more than mere speculation, conjecture,

or surmise. Bones v. Honeywell Int’l Inc., 366 F.3d 869, 875 (10th Cir. 2004). A fact is

“material” if it pertains to an element of a claim or defense; a factual dispute is “genuine”

if the evidence is so contradictory that if the matter went to trial, a reasonable jury could

return a verdict for either party. Anderson, 477 U.S. at 248. “Where the record taken as

a whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289

(1968)). In reviewing a motion for summary judgment, the Court “view[s] the evidence

and draw[s] reasonable inferences therefrom in the light most favorable to the non-moving

party.” See Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1213 (10th Cir. 2002).



                                             5
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 6 of 11




III.   Analysis

       Defendant argues that Plaintiff’s claims are barred by FELA’s three-year statute of

limitations. [See generally #45] According to Defendant, by the time of his cancer

diagnosis on December 4, 2013, Decedent was aware of both his injury and its work-

relatedness. [See id.] Thus, Defendant argues Decedent had until December 4, 2016 to

file his FELA claim. [See id.] According to Defendant, by the time Decedent died on

December 5, 2016, the three-year statute of limitations had expired. [See id.] Thus,

Defendant maintains that the instant suit is likewise time-barred. 2 [See id.]

       FELA is a “remedial and humanitarian” statute that permits railroad workers to

recover for injuries caused by the negligence of their employers or fellow employees.

Matson v. Burlington N. Santa Fe R.R., 240 F.3d 1233, 1235 (10th Cir. 2001). To maintain

a claim under FELA, the plaintiff must allege and prove that the action was filed “within

three years from the day the cause of action accrued.” 45 U.S.C. § 56; see also Rohner

v. Union Pac. R.R. Co., 225 F.2d 272, 274 n. 7 (10th Cir.1955). “FELA does not define




2 Courts have held that FELA establishes two separate and distinct causes of action: (1)
the decedent's cause of action for personal injury; and (2) the personal representative's
wrongful death action. Davis v. CSX Corp., No. 1:10CV74, 2011 WL 6740547, at *3
(N.D.W. Va. Dec. 21, 2011); McGhee v. Chesapeake & Ohio R. Co., 173 F. Supp. 587,
590 (W.D. Mich. 1959). These courts have determined that the wrongful death action
accruing to the surviving dependents is “derivative and dependent upon the continuance
of a right in the injured employee at the time of his death.” McGhee, 173 F. Supp. at 590.
As a result, “the personal representative of a decedent is barred from instituting an action
for wrongful death because of the statute of limitations contained in § 56 only if such
statutory three year period expires during the lifetime of the decedent.” Id.; see also
Davis, 2011 WL 6740547, at *3. Here, however, Defendant maintains that the statute of
limitations began to run no later than December 4, 2013, and thus had expired by the time
of Decedent’s death on December 5, 2016. [See generally #45] Defendant relies only
upon the December 4, 2013 date and does not argue that some other event (or further
diligence) between December 4, 2013, and November 12, 2015 (three years before
Plaintiff filed the instant action) would have begun the accrual period.
                                             6
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 7 of 11




when a cause of action accrues, but it is often clear from the nature of the injury when the

statute of limitations starts to run.” Matson, 240 F.3d at 1235. “For example, ‘[c]ases

which involve a traumatic injury or a single breach of duty and an immediately manifest

injury pose little difficulty in determining the commencement of the limitations period.’” Id.

(quoting Nat'l R.R. Passenger Corp. v. Krouse, 627 A.2d 489, 493–94 (D.C.App.1993)).

       As the Tenth Circuit has acknowledged, however, the accrual issue is “[m]ore

problematic [in] cases involving latent injuries which cannot be discovered immediately or

those where the injury has an indefinite onset and progresses over many years

unnoticed.” Id. (quotation omitted). “To avoid the harshness of applying a strict limitations

period that could theoretically require a plaintiff to file suit before a latent injury manifested

itself, the Supreme Court has crafted a ‘discovery rule’ for determining when a federal

cause of action accrues.” Id. (citing United States v. Kubrick, 444 U.S. 111, 121–23

(1979); Urie v. Thompson, 337 U.S. 163, 168–71 (1949)). Under this rule, a federal

“statute of limitations begins to run when the plaintiff knows or has reason to know of the

existence and cause of the injury which is the basis of his action.” Indus. Constructors

Corp. v. United States Bureau of Reclamation, 15 F.3d 963, 969 (10th Cir.1994). “This

rule imposes on plaintiffs an affirmative duty to exercise reasonable diligence and

investigate the cause of a known injury.” Matson, 240 F.3d at 1235.

       Here, Plaintiff does not appear to challenge the first prong of the discovery rule—

whether the undisputed facts demonstrate that Decedent knew or had reason to know of

the existence of his cancer by December 4, 2013—and the Court will therefore focus on

the second prong, whether Decedent knew or had reason to know of the cause of the




                                                7
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 8 of 11




cancer. 3 With respect to that second factor, the Court concludes that a rational jury could

determine that Decedent did not know or have reason to know that his colon cancer was

work-related three years prior to his death. Though Decedent first became sick around

the beginning of 2013, he was not diagnosed with cancer until December 3 or 4, 2013.

He passed away on December 5, 2016. As a result, to be barred by the three-year statute

of limitations, the Court would need to conclude that Decedent, as a matter of law, should

have linked his cancer diagnosis to his railway work within a day or two of receiving the

diagnosis. 4 See Bayless v. United States, 767 F.3d 958, 967-68 (10th Cir. 2014) (finding

that, despite her suspicions over sixteen years, a claimant suffering from a mysterious

debilitating illness did not know, or have reason to know, that her illness was caused by

exposure to nerve gas until she received results of a test that caused her doctor to



3 The Court is not entirely convinced that Defendant has met its burden of showing that
no reasonable juror could conclude that Plaintiff did not know, or have reason to know, of
his colon cancer by December 4, 2013. Defendant has presented uncontradicted
evidence that on December 3, 2013, Decedent was hospitalized with increasing diarrhea
that he had been having for more than a year. [#51, DOSF12] In addition to the diarrhea,
for approximately one year Decedent had been experiencing abdominal pain, significant
weight loss with anorexia, and rectal bleeding. [Id. at DSOF12, 13] A December 3, 2013
CT scan of Decedent’s pelvis revealed “a large rectosigmoid mass tumor until proven
otherwise.” [Id. at DSOF14] The next day, surgical pathology revealed a “well to
moderately differentiated adenocarcinoma with colorectal primary.” [Id. at DSOF15]
Thus, by December 4, 2013, Decedent’s treating physicians knew or had reason to know
that Decedent had cancer. But there is no indication in this record that the doctors
informed Plaintiff of this diagnosis on December 4, 2013. And, as indicated above,
Decedent’s death on December 5, 2016, may have restarted the statute of limitations as
to Plaintiff’s claims, provided that the statute had not already expired. See supra n. 2.
Thus, if it took the doctors a day or two to inform Decedent of the cancer diagnosis, the
statute of limitations may not have expired before Decedent’s death. But Plaintiff does
not make this argument and, in any event, as detailed below, the Court concludes that
genuine issues of fact exist as to the second prong of the discovery test. Accordingly, the
Court need not determine whether Decedent knew (through his cancer diagnosis) or had
reason to know (through his symptoms) of his colon cancer by December 4, 2013.
4 Again, assuming his doctors immediately conveyed the diagnosis to Decedent. See

supra n. 3.
                                             8
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 9 of 11




diagnose her with toxic encephalopathy from exposure to toxins in the workplace). The

Court cannot so conclude.

       “There are many suspected causes of cancer, many of which are natural or non-

negligent and would not give rise to a legal cause of action.” Maughan v. SW Servicing,

Inc., 758 F.2d 1381, 1385 (10th Cir. 1985). “Thus a potential plaintiff, on learning that he

has cancer, lacks the usual incentive to investigate the possibility that the known injury

may give rise to a legal claim.” Id. “In addition, even if he attempts to determine the

cause of the disease, he is confronted with a mass of complex, controversial and rapidly

changing scientific data and opinions.” Id.; see also O'Connor v. Boeing N. Am., Inc., 311

F.3d 1139, 1150 (9th Cir. 2002) (same).

       Here, it is undisputed that as early as 1998 Decedent was aware that his work

frequently exposed him to “lead fumes or dust,” “chemical fumes or vapors,” and “engine

exhaust.” [#51, DSOF9] It is further undisputed that Decedent linked this exposure to his

coughing and breathing problems. [Id. at DSOF6] But the Court cannot conclude, as a

matter of law, that Decedent should likewise have immediately linked his colon cancer

diagnosis to the fumes, exhaust, and particles he had been exposed to at work.

       Nor can the Court conclude that Decedent’s exposure to creosote and asbestos

should have caused Decedent to immediately conclude that his cancer diagnosis was

related to his prior work for Defendant. Defendant has not presented any facts—let alone

undisputed facts—demonstrating that Decedent knew that he had been exposed to

creosote or asbestos. Indeed, while Decedent talked to Plaintiff about working on the

railway ties, he did not talk to her about any exposure to creosote or asbestos. [#49-1 at

35, 42]



                                             9
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 10 of 11




        In Greger v. Union Pac. R.R. Co., the District of Nebraska denied summary

 judgment premised on a statute of limitations argument under facts similar to those in the

 instant case. No. 8:18CV577, 2020 WL 3489521, at *3-5 (D. Neb. June 26, 2020). There,

 the plaintiff was diagnosed with renal cancer on June 30, 2010. Id. at *1. He suspected

 that it could have been from his railroad work. Id. at *1-2. He also knew that inhaling

 diesel fuel was not good for him but did not know that such inhalation caused cancer. Id.

 at *2. By November 26, 2012, the plaintiff’s cancer had metastasized and spread to his

 adrenal gland. Id. The plaintiff filed his FELA claim on December 13, 2018, after seeing

 a law firm advertisement linking cancer to railroad work. Id. at *1-2.

        In denying the defendant’s summary judgment motion, the Greger court reasoned:

        The evidence presently before the Court does not show conclusively that
        the plaintiff was aware of the critical fact that his work on the railroad could
        have caused his renal (and subsequently adrenal) cancer during the time
        between his diagnosis in 2010 and the limitations date of December 13,
        2015, so as to be barred by the statute of limitations. His deposition
        testimony is equivocal and/or contradictory at best and establishes only that
        he knew some aspects of his work over forty-six years may have been bad
        for his health. That is different than having knowledge of the fact that
        exposures at work caused his cancer. The defendant has not shown that
        Greger was ever informed by a doctor, or by anyone, that there was a
        connection between his work on the railroad and his development of renal
        cancer.

 Id. at *5. Here, too, Defendant has not provided any evidence that Plaintiff was told by

 doctors that his cancer was work-related. Moreover, while Plaintiff may have known he

 was exposed to some potentially harmful materials at work—materials that he believed

 may have contributed to his cough—Defendant has not shown that “there was publicly

 available information, notoriety, news reports, publicity, or knowledge from other sources

 linking [colon] cancer to the sort of environmental exposures [Decedent] had so as to

 prompt further inquiry.” Id. Based on this record, the Court cannot conclude as a matter

                                              10
Case 1:18-cv-02899-STV Document 52 Filed 09/02/20 USDC Colorado Page 11 of 11




 of law that Plaintiff should have associated his cancer diagnosis with his work for

 Defendant within a day or two of receiving his cancer diagnosis, or that he should have

 conducted any further investigation in those two days to discover the source of his cancer.

 Accordingly, Defendant’s Motion is DENIED.

 IV.    CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment [#45] is

 DENIED. A status conference is set for October 1, at 11:00 a.m.

 DATED: September 2, 2020                                BY THE COURT:

                                                  s/Scott T. Varholak
                                                  United States Magistrate Judge




                                             11
